Eelton, J.
Code § 97-102 defines a “dealer” as used in Title 97 of the Code as one “who deals in futures or differences in market quotations of prices or values of securities or accepts margins on purchases or sales or pretended purchases or sales of securities.” (Emphasis supplied.) Therefore, one who deals in commodity futures such as cotton futures is not a dealer in securities as defined by Code § 97-102, and is not required to be licensed under Title 97 of the Code in order to carry on the business of trading in cotton futures; and, in view of this, the court did not err in sustaining the demurrer to and in striking the plea in bar and cross-action, and in allowing the case to proceed to trial and judgment for the plaintiffs.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.